DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered.

Previous claim rejection made under 35 U.S.C. 102(a)(1) and (a)(2) over Kawa et al. (US 2005/0106190 A1) as indicated in the Office action dated April 8, 2021 is maintained for reasons of record. 
Previous claim rejection made under 35 U.S.C. 103 over Kawa is maintained for reasons of record. 
Previous claim rejection made under 35 U.S.C. 103 over Kawa and further in view of Anaud et al. (WO 2009/003996 A1) is maintained for reasons of record. 
Previous claim rejection made under 35 U.S.C. 103 over Shah et al. (US 20150352016 A1) is maintained for reasons of record. 
New rejections are made in view of further consideration or to address new claims. 


New: Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

112 (a)
Claims 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Claims 23 and 24 require that the cosmetic composition as defined in claims 1 does not comprise at least one nonionic surfactant.  However, claim 1 requires at least one lipophilic surfactant with HLB less than or equal to 9.  The lipophilic surfactants disclosed in the present specification are long chain polymers which do not disassociate and thus nonionic (e.g., polyglycerol esters or ethers, etc), or otherwise well-known nonionic surfactants (e.g., sorbitan, sorbitol, etc). See spec. p. 8-11.  Examples in the specification, Compositions No. 7-10, all contain polyglyceryl-2 dipolyhydroxystearate, which is nonionic.  Thus excluding at least one nonionic surfactant from the composition of claim 1 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had position of the claimed invention at the time the application was filed.  

112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least one anionic surfactant comprising at least one sulfate and/or sulfonate function”, and the claim also recites “said anionic surfactant comprising at least one sulfonate function selected from the group consisting of (C6-C30)alkyl sulfonates, . . . and mixtures thereof” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  If (b), then it is also unclear whether the at least one anionic surfactant comprising at least one sulfate as recited in line 4 of claim 1 is still a part of the claim limitation.  
The remaining claims are rejected for depending on the indefinite base claim. 


112(d) 
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 23 and 24 require that the cosmetic compositions as defined in claims 1 and 20, respectively, do not comprise at least one nonionic surfactant; claim 20 in turn depends on claim 1.  However, claim 1 requires at least one lipophilic surfactant with HLB less than or equal to 9.  The lipophilic surfactants disclosed in the present specification are exclusively long chain polymers which do not disassociate and thus nonionic, or otherwise well-known nonionic surfactants.  Thus excluding at least one nonionic surfactant from the composition of claim 1 fails to further define the base claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10, 11, 13, 14 and 16 remains rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kawa et al. (US 2005/0106190 A1, published on May 19, 2005, cited in IDS) (“Kawa” hereunder).
Kawa discloses an o/w emulsion comprising a) at least one lipophilic surfactant with HLB less than or equal to 9 (polyolpoly-12 hydroxystearate in Eumulgin VL 75); b) at least one anionic surfactant having sulfate function (sodium cetearyl sulfate in Lanette E), and 0.5 wt % of an additional surfactant (alkyl phosphate, Amphisol K).  See Table 2, Example 12, paragraph [0039, 0040, 0041, 0055].
Regarding claims 10, 11 and 13, Example 12 contains 0.5 wt % xanthan gum (Kelgrol T).
Regarding claim 14, Example 12 contains a plant based oil, cocoglycerides (Myritol 331).
Regarding claim 16, Example 12 further contains a filler (magnesium aluminum  silicate in Veegum Ultra or zinc oxide).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Kawa as applied to claims 1-7, 10, 11, 13, 14 and 16 as above, and further in view of the teachings of the same reference.  
Regarding claims 8, Eumulgin VL 75 is present at 2 wt % based on the total weight of the composition in Example 12.  Kawa teaches that the nonionic lipophilic surfactant is a mixture with coco glucosides and polyolpoly-23-hydroxystearate at 1:1 ratio.  See [0039].  The reference also suggests that polyols and water are also present in the emulsifier, which would further reduce the content of the lipophilic surfactant in the emulsifier mixture. See [0039]. Thus the concentration of the lipophilic surfactant as defined in claim 1 would be less than 1 % in the final composition.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the reference teaches that Eumulgin VL75 is used to stabilize and improve the sensory properties of the composition.  See [0019].  Furthermore, the suggested concentration range of Eumulgin VL75 is 0.1 to 15 % by weight, more preferably 1-10 %, and more particularly 3 to 10 % by weight based on the total weight of the composition.  See [0019].  Given such teachings, manipulating the concentration of Eumulgin VL75 within the suggested range, such as increasing the level to optimize the stability and/or mildness of the composition, would have been well within the ordinary skill in the art. 

Regarding claim 9, the mass ratio between the anionic surfactant and the lipophilic surfactant in Example 12 is more than 0.5 to 1, or 1:2.  As for the anionic surfactants, the reference teaches alkyl sulfates (Lanette E) and alkyl phosphates (Amphisol K) “lead to particularly stable and homogeneous emulsions with relatively high viscosities and contribute to a significant increasing water resistance.”  See [0049].  In this case, given the parameters of the alkyl sulfates and the lipophilic nonionic surfactants, discovery of optimal ratio by routine experimentations would have been well within the ordinary skill in the art.  Furthermore, Kawa discloses formulations (formulations 7, 10, 12 and 14) comprising phosphate anionic surfactants, which is not a limitation in the present claims, used along with or in place of the sulfates. Since other type of anionic surfactants can be used, the criticality of the amount of alkyl sulfates is not seen.  
Regarding claim 12, although Example 12 does not contain the polysaccharide combination as defined in the claim, Kawa teaches that guar, alginates etc. can be used be used as viscosity adjusters and thickeners.  See [0081].  
It is well settled in patent law that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, Kawa establishes that xanthan gum, guar and alginates are suitable thickeners useful for prior art o/w emulsion.  Thus combining the xanthan gum in Example 12 with any of the disclosed polysaccharides to make another emulsion with a desired viscosity is prima facie obvious. 
Claim 15 remains rejected under 35 U.S.C. 103 as being unpatentable over Kawa as applied to claims 1-7, 10, 11, 13, 14 and 16  as above, and further in view of Anaud et al. (WO 2009/003996 A1, published January 8, 2009) (“Anaud” hereunder). 
Example 12 of Kawa further contains nanosized pigments having particle size of mean diameter of less than 100 nm; the reference fails to teach using pigments having particle size greater than 100 nm.  
Anaud teaches cosmetic skin lightening composition in the form of a cream comprising oil-in-water emulsions and titanium dioxide with a primary particle size greater than 300 nm to 1000 nm.  The reference teaches that titanium dioxide at such particle size range does not penetrate the skin and gives skin lightening effects.  See p. 3, lines 1-8.  The reference also teaches adding organic and inorganic sunscreen agents.  See p. 4, line 30 – p. 5, line 24.  Anaud particularly states: 
It is particularly preferred that the composition additionally comprises 0.1 to 5 % (preferably 0.2 to 0.8 %) by weight of the composition of ultra fine or micronized titanium dioxide with a particle size in the range 1-100 nm, preferably more preferably 5-25nm. The micronised titanium dioxide is especially preferred. This has been found to give additional skin lightening benefits.

See p. p. 5, lines 20-24.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Kawa and add to the o/w emulsion of Example 12 the titanium dioxide with a primary particle size greater than 300 nm to 1000 nm as motivated by Anaud.  The skilled artisan would have been motivated to do so, as 1) both Kawa and Anaud are directed to o/w cosmetic emulsions comprising titanium dioxide; 2) Anaud teaches that titanium dioxide with such particle size imparts skin lightening effects in combination with niacinamide; and 3) Anaud further teaches that combination of titanium dioxide with a particle size in the range of 1-100 nm and 300-1000 nm enhances skin lightening benefits.  Since Kawa and Anaud both teaches o/w emulsion creams, the skilled artisan would have had a reasonable expectation of successfully producing an UV protection emulsion with skin lightening effects by combining the teachings of the references. 


Claims 1, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 20150352016 A1, published December 10, 2015) (“Shah” hereunder).
Shah teaches a meta-stable o/w emulsion comprising i) at least one nonionic surfactant having HLB of less than 6 and ii) at least one ionic surfactant which can be an alkylsulfonate having C16-C22 alkyl radicals or alkaline salts of cholesterol sulfate.  [0065].  
Regarding present claim 18, Shah teaches that the o/w emulsion inverts to a w/o emulsion upon rubbing into the skin and leaves a lipophilic film on the skin.  See [0019].  
Regarding claim 20, Shah further teaches that the meta-stable emulsion can remain stable at least one month in storage at 45º C; in view of such stability profile, it is viewed that the composition would remain stable at room temperature for at least one month.  See [0012].  

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shah as applied to claims 1-18 and 20 as above, and further in view of Riedel (US 2017/0014315 A1, published on January 19, 2017) (“Riedel” hereunder).
Although Shah generally teaches adding optional ingredients intended for topical compositions, the reference fails to specifically teach colorants. See [0019].  
Riedel teaches meta-stable o/w emulsions which invert into w/o emulsion when applied to skin.  The reference teaches suitable dyes approved for cosmetic purposes such as cochineal red A (C.I. 16255), etc., can be used.  See [0162]. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of the Shah and incorporate to the composition colorants as motivated by Riedel.  The skilled artisan would have been motivated to do so with a reasonable expectation of success producing a colored meta-stable emulsion safe for topical application, as 1) Shah suggests adding optional ingredients intended for topical compositions; and 2) Riedel teaches topically suitable dyes that are approved for cosmetic use.  

Response to Arguments
Applicant's arguments filed on October 8, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the rejection made over Shah are moot in view of the new grounds of rejection as indicated above. 
Regarding the Kawa reference, applicant continues to argue that the reference fails to teach, suggest or lead to the presently claimed invention as the disclosed emulsion would not “phase invert, and/or possess good stability and/or playtime properties.”   Applicant argues that prior art contains organic sunscreens that are dense with a high melting point or thick and grease and would not be expected to under phase-inversion upon application.  However, the scope of the present invention includes any other components not recited in the claims, which include the organic sunscreens of Kawa.  Again, applicant is arguing that the references fail to show certain features of applicant’s invention, but such is not a claim limitation and the scope of the claim is open to include any components that may hinder the very feature upon which applicant relies.  

	

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617